Citation Nr: 0218385	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,104. 

(The issues of entitlement to an initial compensable 
rating for genital herpes; an initial rating in excess of 
10 percent prior to July 2, 2001, for hepatitis C; and an 
initial rating in excess of 20 percent from July 2, 2001, 
for hepatitis C; and effective dates earlier than 
September 9, 1999, for the grant of service connection for 
genital herpes and for hepatitis C are the subject of 
another remand.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises, which granted a partial waiver of 
recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $21,195, and 
denied a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,104.


REMAND

In an April 2002 VA Form 9, the veteran argued, in part, 
that recovery of the remaining overpayment would cause him 
"emotional hardship," and submitted copies of VA medical 
records showing psychiatric treatment.  A supplemental 
statement of the case addressing the VA medical records 
was not issued.  In September 2002 written argument, the 
representative asserted that after receiving those medical 
records, the RO should have issued a supplemental 
statement of the case.  Although 38 C.F.R. § 1.965 
provides six elements to be considered when applying the 
principles of "equity and good conscience," it also states 
that those six elements are not intended to be all 
inclusive.  Because the veteran placed into contention the 
question of "emotional hardship," a different factor from 
undue hardship (defined in 38 C.F.R. § 1.965 as "[w]hether 
collection would deprive debtor or family of basic 
necessities), that matter must be addressed.  Since 
medical evidence regarding the claimed "emotional 
hardship" was received after the statement of the case was 
issued and before the issue was certified for appeal to 
the Board, a supplemental statement of the case must be 
issued.  See 38 C.F.R. § 19.31 (2002). 

Additionally, another accounting of the veteran's pension 
account needs to be performed, which has to be done by the 
RO.  Inasmuch as the case must be remanded for a 
supplemental statement of the case and an accounting, the 
RO will be asked to accomplish additional necessary 
development.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
clarify what he means by "emotional 
hardship" (as mentioned in his VA Form 
9 of April 5, 2002) and to explain what 
he believes its role is in this matter.  
He should also be asked to identify or 
submit any additional evidence, such as 
medical records or a medical opinion, 
showing the repayment would cause an 
"emotional hardship" or otherwise 
supporting the emotional hardship 
argument. 

3.  The RO should request that the 
veteran provide a current financial 
status report.

4.  The RO should order an audit of the 
veteran's pension account in writing.  
The accounting must designate the 
amount of the overpayment not 
heretofore waived that has already been 
collected (i.e., how much per month 
times the number of months of 
collection) and the amount of the non-
waived overpayment that remains 
uncollected.  The audit should be 
placed in the claims folder, and the 
veteran should be furnished a copy as 
well.

5.  The case should then be reviewed to 
determine whether the veteran is 
entitled to a waiver of recovery of his 
overpayment indebtedness based upon the 
principles of "equity and good 
conscience."  Due consideration should 
be given to 38 C.F.R. § 1.965(a).  In 
particular, the fault of the veteran 
(including whether his psychiatric 
disorder has any bearing on that 
matter), the potential for unjust 
enrichment, and the possibility of 
undue hardship should be addressed.  
Additionally, the matter of "emotional 
hardship" should be addressed.   If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.








		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


